Citation Nr: 9929609	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of cancer of the esophagus with duodenal ulcer, 
currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for postoperative 
scarring due to esophagectomy and gastrectomy currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

At his February 1998 personal hearing at the RO, the veteran 
raised a claim of a total rating based upon individual 
unemployability due to service-connected disabilities.  That 
matter is addressed in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. The veteran's postoperative residuals of cancer of the 
esophagus with duodenal ulcer are manifested by complaints 
of chronic fatigue, soreness and restricted body movement, 
but are not shown to be productive of severe impairment 
and have not manifested hypoglycemic symptoms, weight loss 
with malnutrition and anemia, recurrent hematemesis or 
melena or periodic vomiting.

3. The veteran's postoperative scarring due to esophagectomy 
and gastrectomy is well-healed and slightly tender to 
pressure, with left chest discomfort and does not result n 
any limitation of motion of the mid abdominal to left 
axillary area.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 40 
percent for postoperative residuals of cancer of the 
esophagus with duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
14, 4.110, 4.114, Diagnostic Codes 7343, 7305, 7308 
(1998).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for postoperative scarring due to 
esophagectomy and gastrectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for a rating in excess of 40 percent for 
postoperative residuals of cancer of the esophagus with 
duodenal ulcer and a higher initial rating for esophagectomy 
and gastrectomy scars are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claims, and that no further assistance to the veteran with 
respect to his claims is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected postoperative residuals of cancer of the esophagus 
with duodenal ulcer and esophagectomy and gastrectomy 
scarring, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

I. Factual Background

The veteran retired from active military service in June 1995 
when he was 43 years old.  According to post-service and 
private medical records, an upper gastrointestinal (GI) 
series performed in November 1995 showed a mass in the 
esophageal gastric junction that was determined to be an 
adenocarcinoma.  In January 1996, he was admitted to the 
Naval Hospital at Camp Lejeune, North Carolina (hereinafter 
referred to as "the Naval Hospital"), with a diagnosis of 
EG (esophageal?) junction adenocarcinoma.  He underwent 
distal esophagectomy and proximal gastrectomy via a left 
thoracoabdominal approach.  

Thereafter, according to a March 1996 statement from 
Athanasius Anagnostou, M.D., a hematologist/oncologist, the 
veteran was referred for adjuvant chemotherapy.  When first 
examined by Dr. Anagnostou, the veteran complained of loss of 
energy and generalized muscle weakness and had mild anemia.  
After the first cycle of chemotherapy, the veteran developed 
mucositis, diarrhea and anorexia.   Medication was prescribed 
and he underwent a second round of chemotherapy in April 
1996.  

Service connection for cancer of the esophagus was granted by 
the RO in a May 1996 rating decision.  A 100 percent 
disability rating, effective from July 1995, was awarded 
under 38 C.F.R. § 4.114, Diagnostic Code 7343, until one year 
following the cessation of treatment (March 1997) when he 
would be reevaluated.

The veteran underwent VA esophageal examination in July 1997 
and complained of weakness, easy fatigue, loss of weight and 
chronic constipation.  He told the examiner that since 
completion of chemotherapy, he had not received any treatment 
except for potassium and magnesium supplements.  The veteran 
said he ate two meals daily, denied nausea or vomiting and 
reported that his weight had dropped from approximately 243 
pounds in January 1996 to around 170 pounds.  He described a 
problem with constipation and said his bowels moved about 
once in three or four days.  The veteran said he had 
occasional pain in the area of his surgical incision on deep 
breathing or on lifting his arms.

Objectively, the veteran, who was 6' tall, weighed 170 
pounds.  There was no palpable lymphadenopathy in the 
cervical or axillary chains.  There was a well healed 16" 
surgical scar that extended vertically up the midline of the 
abdomen from the umbilicus and then curved around the left 
lateral chest.  The surgical scar was not raised, but was 
slightly tender to pressure.  The veteran's abdomen was soft, 
but with slight tenderness to pressure across the upper 
abdomen.  No abdominal organs or masses were felt.  There was 
no anemia.  There was disturbance of motility as the veteran 
described a problem with constipation.  There was no nausea, 
vomiting or reflux disturbance.  The veteran did not have 
chronic pain, but complained of some pain around the area of 
the surgical incision on deep breathing and on raising his 
arms above his head.  The diagnosis was residuals of cancer 
of the esophagus, postoperative. The veteran was noted to not 
be on any treatment, except potassium and magnesium 
supplements.

In an August 1997 rating decision, the RO decreased the 
veteran's evaluation of postoperative residuals of cancer of 
the esophagus to 20 percent, effective December 1, 1997.  The 
RO rated the veteran's disability under Diagnostic Codes 
7343-7308.

Private medical records from Lyndon Kim, M.D., an oncologist, 
dated from September 1997 to March 1999, indicate that when 
he first examined the veteran, a computed tomography (CT) of 
the chest, abdomen and pelvis did not reveal any tumor 
recurrence in December 1996, but an abdominal CT scan showed 
a diffuse thickening and nodularity of the wall of the 
sigmoid without obvious graying of the pericolic bag.  Those 
findings were thought to represent artifactual bowel 
thickening in a collapsed sigmoid.  Further, the veteran had 
recently developed vague pain in the lower sternal area with 
soreness, general fatigue and weight loss and had lost about 
seventy pounds since his surgery.  The veteran denied any 
nausea, vomiting, headaches, swallowing difficulty, diarrhea 
or bowel habit changes.  Examination findings revealed that 
the veteran weighed 167 pounds and there was a focal 
tenderness in the lower sternal area without radiation pain.  
His abdomen was soft, nontender and bowel sounds were 
present.  There was a long, well-healed surgical scar in the 
mid abdomen that extended from the lower sternum to the upper 
pubic area.  His liver and spleen were not palpable, 
extremities showed no edema and pedal pulses were palpable.  
Further CT tests were recommended to rule out tumor 
recurrence or metastasis.   

In October 1997, Dr. Kim saw the veteran and noted that he 
weighed 170 pounds.  The veteran had a well-healed surgical 
scar in the mid abdomen to upper suprapubic area.  There was 
mild focal tenderness in the low sternal area.  Dr. Kim noted 
that the veteran's recent CT scans were unremarkable, except 
for postsurgical changes.  

The veteran saw Dr. Kim in January 1998 and the record 
indicates a recent scan showed no significant interval 
change.  The veteran reported feeling comfortable except for 
chronic fatigue.  He weighed 175 pounds.  Examination 
findings were essentially as noted when last examined in 
October 1997.  Dr. Kim said that the veteran continued to 
remain stable without any signs of tumor recurrence and his 
comparison CT scan was also unremarkable for tumor 
recurrence.

In written statements and at his February 1998 personal 
hearing at the RO, the veteran stated that he suffered weight 
loss, fatigue and restricted body movement as a result of his 
esophageal cancer.  He testified that his surgical scar was 
tender and sore and a portion of his stomach was surgically 
removed so that he ate less.  The veteran indicated that he 
did not take prescribed medications, but took potassium and 
magnesium supplements.  He stated that he typically 
experienced constipation, with one bowel movement every three 
or four days and had five occasions of diarrhea within 
fourteen days, but had never soiled himself.  The veteran 
also experienced mild burping after eating.  His biggest 
problem was loss of energy and he described sleep difficulty.

Upon review of the hearing officer's recommendation, in 
February 1998 the RO assigned a 40 percent evaluation to the 
veteran's postoperative residuals of cancer of the esophagus 
with duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 
7343-7308, effective from December 1997.  The RO combined as 
one entity the veteran's previously service-connected 
duodenal ulcer, assigned a 10 percent rating under Diagnostic 
Code 7305, with the postoperative scarring due to 
esophagectomy and gastrectomy.

In April 1998, Dr. Kim noted that the veteran's energy level 
had improved and there were no specific complaints of pain 
other than an intermittent lightening like sensation in the 
left shoulder that radiated to the left hand.  The veteran 
also was unable to sleep well at night and said his bones 
felt like they were rubbing together.  According to the 
record, the veteran had no difficulty voiding or swallowing 
and denied nausea, vomiting, constipation and/or diarrhea.  
On examination, he weighed 180 pounds.  His abdomen was soft 
and nontender and bowel sounds were present.  There was a 
well-healed surgical scar extending from mid-abdomen to upper 
suprapubic area.  Liver and spleen were not palpable, 
extremities showed no edema and no evidence of crepitus.  A 
CT scan of the neck and chest, dated the same month, was 
negative for the neck and showed the presence of an 
interposed bowel segment below the level of the carina 
posteriorly, due to partial esophagectomy post cancer.  Dr. 
Kim described the veteran as stable and encouraged him to be 
as active as possible, to help decrease his overall sense of 
fatigue.  Magnesium oxide and potassium supplements were 
prescribed.

In an August 1998 record, Dr. Kim noted that the veteran 
continued to do well without any specific complaints other 
than his chronic persistent fatigue.  The veteran lost about 
six pounds since his last examination and currently weighed 
174 pounds, although he had weighed 175 pounds in January 
1998.  The veteran had focal tenderness on his left lower 
rib, but a bone scan performed in April 1998 was negative for 
signs of focal activity to suggest metastatic disease.  On 
examination, the veteran's abdomen was soft and nontender and 
bowel sounds were present.  He had a well-healed surgical 
scar extending from mid abdomen to suprapubic area.  The 
veteran remained clinically stable and his recent bone scan 
showed no evidence of metastatic disease.

Dr. Kim examined the veteran in January 1999 and reported 
that his energy level was gradually improving and his weight 
remained stable, although the veteran wanted to gain 
approximately ten pounds.  The veteran's appetite was good 
and he denied any chest pain, dysphagia, and reflux.  He had 
discomfort in his left chest area at his incisional site that 
caused him discomfort during the day and especially when he 
tried to sleep on his left side with occasional wheezing 
during the past few months that resolved when he got up and 
moved around.  On examination the veteran weighed 175 pounds.  
His abdomen was soft, nontender and nondistended.  There was 
a well healed surgical scar extending from mid abdomen to 
left axillary area.  Dr. Kim said the veteran was clinically 
stable

In a January 1999 statement, Dr. Kim described the veteran as 
totally impaired.  In a June 1999 statement, the veteran's 
surgeon at the Naval Hospital said the veteran's current 
symptoms included chronic fatigue and chest wall pain.  
Physical findings were normal with tenderness along the chest 
wall scar.  Laboratory and CT findings were normal.  The 
surgeon described the veteran's condition as moderate with 
chronic symptoms and said the veteran had chronic pain that 
made full-time employment unlikely.

II.  Analysis


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A. An Evaluation in Excess of 40 Percent for Postoperative 
Residuals of Cancer of the Esophagus with Duodenal Ulcer

The veteran's condition is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7343-7308.  Diagnostic Code 7343 pertains to 
malignant growths and 7308 to postgastrectomy syndromes.  
Diagnostic Code 7343 provides that, following initial 
therapy, the disease will be rated on residuals, provided 
that there is no recurrence or metastases.  38 C.F.R. § 
4.114, Diagnostic Code 7343.  As there is no recurrence of 
disease, the veteran's rating will be based on residuals.

Under Diagnostic Code 7305 (duodenal ulcer), a 40 percent 
disability evaluation is awarded where the veteran presents a 
moderately severe duodenal ulcer, that is less than severe, 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent 
disability evaluation, that is the maximum allowed, is 
awarded where the veteran presents a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Under Diagnostic Code 7308 (postgastrectomy syndrome), a 40 
percent rating is warranted for moderate postgastrectomy 
syndrome, less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308.  A 60 percent rating is warranted for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113 (1999), there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14.  The principle 
relating to pyramiding proclaims that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service 
connected disease or injury in establishing the service 
connected rating, and the rating of the same manifestation 
under different diagnoses is to be avoided.  Id.

Ratings under diagnostic codes pertaining to the digestive 
system, specifically Diagnostic Codes 7301 to 7329, inclusive 
and 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with the rating 
elevated to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records. 38 C.F.R. § 4.112 (1999).

The veteran's disability was previously evaluated under 
Diagnostic Code 7308 for postgastrectomy syndrome.  Under 
that Diagnostic Code, the next higher 60 percent evaluation 
contemplates a severe disability associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  The February 1998 rating decision appeared to also 
consider the veteran's disability under Diagnostic Code 7305 
for duodenal ulcer.  Under that Diagnostic Code, the next 
higher 60 percent evaluation contemplates findings of a 
severe disability with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

The Board finds that, when the evidence of record is compared 
with the schedular criteria for a 60 percent evaluation under 
Diagnostic Codes 7305 and 7308, the veteran does not satisfy 
the criteria for a 60 percent evaluation under either 
Diagnostic Code.  With respect to Diagnostic Code 7305, while 
the veteran was service-connected for duodenal ulcer, he 
specifically denied vomiting and nausea and there is no 
evidence of hematemesis or melena.  Although the veteran was 
noted to have mild anemia in May 1996, in July 1997 the VA 
examiner said there was no anemia and it is unclear if the 
veteran continues to have anemia.  The current medical 
evidence demonstrates that the veteran does not have anemia 
and weight loss productive of definite impairment of health 
contemplated for the 60 percent evaluation under Diagnostic 
Code 7305.

With respect to an evaluation under Diagnostic Code 7308, the 
veteran has reported conflicting symptomatology regarding 
gastrointestinal problems.  To a VA examiner in 1997 and at 
his personal hearing in February 1998, he complained of 
repeated diarrhea and constipation, however Dr. Kim's records 
indicate that in September 1997 and in April 1998 the veteran 
consistently denied nausea, vomiting, constipation and 
diarrhea.  There was no report of sweating, circulatory 
disturbance after meals and hypoglycemic symptoms.  In 
addition, the record does not show that the veteran has 
experienced weight loss with malnutrition with anemia.  In 
fact, the veteran's weight is shown by recent private medical 
records to have ranged from 175 to 180 pounds and, while the 
records indicate he that weighed approximately 240 pounds in 
January 1996, the record does not describe the veteran as 
malnourished.  In fact, in January 1999, the veteran told Dr. 
Kim that his appetite was good and his energy level was 
gradually improving.  Also, no treatment record or 
examination report characterized the veteran's disability as 
severe in nature.  In fact, the veteran's Naval Hospital 
surgeon characterized the disability as chronic-moderate in 
nature.  Accordingly, the Board concludes that the currently 
assigned 40 percent evaluation most nearly approximates the 
veteran's overall disability picture.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.114, Diagnostic Code 7343-7308, 7305.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Further, the Board notes that a June 1997 Social Security 
Administration (SSA) decision found the veteran suffering 
from a malignant neoplasm of the esophagus and held him to be 
disabled since January 1996.  While the Board recognizes the 
disabling nature of the veteran's postoperative residuals of 
esophageal cancer, the SSA decision is not considered 
sufficient to overcome the objective evidence of record 
regarding the veteran's current condition.  It appears that 
the SSA only considered VA and private medical records dated 
from January 1996 to June 1997 in reaching its decision.  
Moreover, the Board and the SSA employ different rating 
criteria in determining disability levels. 

B. An Initial Rating Greater Than 10 Percent for 
Postoperative Scarring Due to Esophagectomy and 
Gastrectomy

A 10 percent evaluation may be assigned where a service-
connected scar is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or productive 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805. 

A 10 percent evaluation was assigned under Diagnostic Code 
7804 in this case because postoperative scarring due to 
esophagectomy and gastrectomy, although superficial, was 
tender and painful on objective demonstration when VA 
examined the veteran in July 1997.  In January 1999, the 
veteran reported discomfort in his left chest at his 
incisional site.  However, current medical evidence, most 
recently in January 1999, described the scar as "well-
healed" and there is no evidence of muscle atrophy or 
evidence of significant impairment of function of the mid 
abdomen to left axillary area.  The 10 percent evaluation 
assigned under Diagnostic Code 7804 for the residual 
postoperative scarring due to esophagectomy and gastrectomy 
adequately compensates the veteran for any current surgical 
residuals.  The Board therefore concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the service-connected 
postoperative scarring due to esophagectomy and gastrectomy.  
38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 7804.

ORDER

An increased rating for postoperative residuals of cancer of 
the esophagus with duodenal ulcer is denied.

An increased rating for postoperative scarring due to 
esophagectomy and gastrectomy is denied.


REMAND

At his February 1998 personal hearing at the RO, the veteran 
raised a claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  Thereafter, in a June 1999 written statement, 
he said he received the RO's letter denying his request for 
individual unemployability and indicated that he submitted 
additional medical evidence to the Board in support of the 
claim.  In July 1999, the veteran submitted a signed waiver 
of RO review of that evidence.  See 38 C.F.R. § 20.1304(c) 
(1998).  However, a copy of a decision denying the veteran's 
claim for a total rating is not presently associated with the 
claims file.  Included with the veteran's recently submitted 
evidence are 1999 statements from his oncologist and surgeon, 
to the effect that he is totally impaired and unlikely to be 
able to be employed full time, apparently as a result of his 
esophageal cancer.  However, the RO has not had an 
opportunity to review this evidence.  

Regarding the issue of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, if the RO has denied the claim, the Board 
construes the veteran's June 1999 statement as a notice of 
disagreement (NOD) with that determination.  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case (SOC).  See Manlicon v. West, 12 
Vet. App. 238 (1999)(The NOD initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a SOC.)

As such, the Board finds that the case should be REMANDED to 
the RO for the following actions:

1. The RO should review the evidence 
recently submitted by the veteran and 
(re)adjudicate his claim for a total 
rating based upon individual 
unemployability on a schedular and 
nonschedular basis.  

2. If the RO has adjudicated the issue of 
entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities, and 
continues its denial of that claim, a 
copy of the determination should be 
associated with the claims file and 
the RO should issue a statement of the 
case concerning the issue of 
entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







